I think that a word of explanation is necessary to explain how Magistrate W.M. Reynolds had jurisdiction to try a case where the prayer of the complaint demanded judgment for the sum of $1,000.00 and to render a judgment in the sum of $152.50. Under the constitutional provision, Article 5, § 21, the jurisdiction of magistrates is limited in civil controversies to the sum of $100.00. This is the provision governing the entire State and of course, is in full force and effect.
A Joint Resolution was introduced in the General Assembly in 1932, No. 809, at page 1399, to amend Article 5, § 21, of the Constitution, by enlarging the jurisdiction of magistrates in Sumter County. In this Joint Resolution it is provided that the magistrates in Sumter County generally shall have jurisdiction where the amount claimed is not exceeding $200.00 except in the Third Magisterial District, where the amount shall not exceed $1,000.00. This Resolution was duly submitted to the qualified electors in 1932 at the general election then held and carried and became part and parcel of the Constitution.
Pursuant to the authority contained in this amendment of the Constitution, in 1933 an Act of the General Assembly was passed, No. 138, page 167, which gave force and effect to this provision of the Constitution and defined the procedure to be followed in connection therewith. This Act was passed, ratified, and approved by the Governor on the 18th of March, 1933, and became a part and parcel of the statute law of this State.
Magistrate W.M. Reynolds is the magistrate of the Third Magisterial District in the County of Sumter, and his authority to try cases in excess of $100.00 and render *Page 344 
judgment therein is found contained in the amendment to the Constitution in the Act above referred to. There is no exception in the record involving either the Act or the constitutional amendment, but I deem it that this explanation is necessary in connection with the case so that there shall be no confusion as to the application of the case to other magisterial districts than those covered by the amendment of the Constitution.
With this explanation I concur in the opinion of MR. JUSTICE CARTER.